DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 - 20 are currently subject to non-statutory double patent rejections, but are otherwise not subject to any prior art rejections under either 35 U.S.C. § 102 or 35 U.S.C. § 103. Assuming that the foregoing shortcomings of these claims were rectified by the timely filing of a terminal disclaimer, these claims would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 12, 20, recite the same patentable features as were found allowable in parent application no. 16/546982, which issued as U.S. Patent no. 11,151,371. The present claims are found allowable for the same reasons as were provided with respect to the parent application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





(continued on next page)
With regards to claim 1, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 1
U.S. Patent No. 11,151,371
Claim 1
(a) receiving a text line image associated with a line of text contained within a document image
(a) receiving a text line image associated with a line of text contained within a document image  
(b) identifying that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone
(b) identifying that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone by having a different vertical position or font size than each adjacent zone  
(c) selecting at least one splitting position between multiple zones of the text line image
(c) selecting at least one splitting position between multiple zones of the text line image  
(d) splitting the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image
(d) splitting the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image 
(e) performing optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment
(e) performing optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment.


With regards to claim 2, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 2
U.S. Patent No. 11,151,371
Claim 2
combining the text segments to create a text of the text line image
combining the text segments to create a text of the text line image


	

(continued on next page)

With regards to claim 3, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 3
U.S. Patent No. 11,151,371
Claim 6
steps (b) and (c) further comprise:
steps (b) and (c) further comprise:
performing OCR on the text line image
performing OCR on the text line image
generating an OCR confidence measurement comprising a predicted OCR accuracy of the text line image for a plurality of positions of the text line image
generating an OCR confidence measurement comprising a predicted OCR accuracy of the text line image for a plurality of positions of the text line image
selecting a splitting position within the text line image based on the OCR confidence measurement
selecting a splitting position within the text line image based a gradient of the OCR confidence measurement
Incorporated from claim 1

(a) receiving a text line image associated with a line of text contained within a document image
(a) receiving a text line image associated with a line of text contained within a document image  
(b) identifying that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone
(b) identifying that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone 
(c) selecting at least one splitting position between multiple zones of the text line image
(c) selecting at least one splitting position between multiple zones of the text line image
(d) splitting the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image
(d) splitting the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image
(e) performing optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment
(e) performing optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment


	




(continued on next page)

With regards to claim 4, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 4
U.S. Patent No. 11,151,371
Claim 6
the splitting position is selected based on a large gradient of the OCR confidence measurement
selecting a splitting position within the text line image based a gradient of the OCR confidence measurement.


	
With regards to claim 5, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 5
U.S. Patent No. 11,151,371
Claim 4
the plurality of positions of the text line image include positions corresponding to one or more words contained in the text line image
the plurality of positions of the text line image include positions corresponding to one or more words contained in the text line image


	
















(continued on next page)

With regards to claim 6, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 6
U.S. Patent No. 11,151,371
Claim 8
steps (b) and (c) further comprise:
steps (b) and (c) further comprise:
estimating a text height of the text line image
estimating a text height of the text line image
generating a text height confidence measurement comprising a predicted accuracy of the estimated text height for a plurality of positions of the text line image
generating a text height confidence measurement comprising a predicted accuracy of the estimated text height for a plurality of positions of the text line image
selecting a splitting position within the text line image based on the text height confidence measurement
selecting a splitting position within the text line image based on the text height confidence measurement
Incorporated from claim 1

(a) receiving a text line image associated with a line of text contained within a document image
(a) receiving a text line image associated with a line of text contained within a document image
(b) identifying that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone
(b) identifying that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone
(c) selecting at least one splitting position between multiple zones of the text line image
(c) selecting at least one splitting position between multiple zones of the text line image
(d) splitting the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image
(d) splitting the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image
(e) performing optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment
(e) performing optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment











(continued on next page)

	
With regards to claim 7, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 7
U.S. Patent No. 11,151,371
Claim 9
the splitting position is selected based on a large gradient of the text height confidence measurement
the splitting position is selected based on a gradient of the text height confidence measurement


	
With regards to claim 8, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 8
U.S. Patent No. 11,151,371
Claim 10
the plurality of positions of the text line image include positions corresponding to one or more words contained in the text line image
the plurality of positions of the text line image include positions corresponding to one or more words contained in the text line image


	














(continued on next page)



With regards to claim 9, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 9
U.S. Patent No. 11,151,371
Claim 11
steps (b) to (d) are repeated on at least one of the image segments to select additional splitting positions of the text line image and to split the text line image into additional image segments
steps (b) to (d) are repeated on at least one of the image segments to select additional splitting positions of the text line image and to split the text line image into additional image segments.
Incorporated from parent claim 1

(a) receiving a text line image associated with a line of text contained within a document image 
(a) receiving a text line image associated with a line of text contained within a document image   
(b) identifying that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone 
(b) identifying that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone  
(c) selecting at least one splitting position between multiple zones of the text line image 
(c) selecting at least one splitting position between multiple zones of the text line image  
(d) splitting the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image
(d) splitting the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image
(e) performing optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment
(e) performing optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment


	





(continued on next page)

With regards to claim 10, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 10
U.S. Patent No. 11,151,371
Claim 1
the text whose font differs from the text of each adjacent zone with a difference from the group consisting of: a different size, a different typeface, and/or a different vertical position within the text line image
identifying that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone by having a different vertical position or font size than each adjacent zone


	
With regards to claim 11, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 11
U.S. Patent No. 11,151,371
Claim 5
repeating steps (a) to (e) on a plurality of text line images associated with the document image
repeating steps (a) to (e) on a plurality of text line images associated with the document image


	













(continued on next page)

With regards to claim 12, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 12
U.S. Patent No. 11,151,371
Claim 12
a processor
a processor  
a memory storing instructions which, when executed by the processor, cause the processor to:
a memory storing instructions which, when executed by the processor, cause the processor to:  
(a) receive a text line image associated with a line of text contained within a document image
(a) receive a text line image associated with a line of text contained within a document image  
(b) identify that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone
(b) identify that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone by having a different vertical position or font size than each adjacent zone  
(c) select a splitting position between multiple zones of the text line image
(c) select a splitting position between multiple zones of the text line image  
(d) split the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image
(d) split the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image 
(e) perform optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment
(e) perform optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment


	
With regards to claim 13, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 13
U.S. Patent No. 11,151,371
Claim 13
the memory contains further instructions which, when executed by the processor, cause the processor to: combine the text segments to create a text of the text line image
the memory contains further instructions which, when executed by the processor, cause the processor to: combine the text segments to create a text of the text line image.


	
With regards to claim 14, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 14
U.S. Patent No. 11,151,371
Claim 14
the memory contains further instructions which, when executed by the processor at steps (b) and (c), cause the processor to:
the memory contains further instructions which, when executed by the processor at steps (b) and (c), cause the processor to: 
perform OCR on the text line image
perform OCR on the text line image 
generate an OCR confidence measurement comprising a predicted OCR accuracy of the text line image for a plurality of positions of the text line image
generate an OCR confidence measurement comprising a predicted OCR accuracy of the text line image for a plurality of positions of the text line image 
select a splitting position within the text line image based on the OCR confidence measurement
select a splitting position within the text line image based on the OCR confidence measurement.


	
With regards to claim 15, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 15
U.S. Patent No. 11,151,371
Claim 16
the memory contains further instructions which, when executed by the processor at step (c), cause the processor to select the splitting position based on a large gradient of the OCR confidence measurement
the memory contains further instructions which, when executed by the processor at step (c), cause the processor to select the splitting position based on a gradient of the text height confidence measurement


	





(continued on next page)

With regards to claim 16, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 16
U.S. Patent No. 11,151,371
Claim 15
the memory contains further instructions which, when executed by the processor at steps (b) and (c), cause the processor to:
the memory contains further instructions which, when executed by the processor at steps (b) and (c), cause the processor to: 
estimate a text height of the text line image
estimate a text height of the text line image 
receive a text height confidence measurement comprising a predicted accuracy of the text height for a plurality of positions of the text line image
receive a text height confidence measurement comprising a predicted accuracy of the text height for a plurality of positions of the text line image 
select a splitting position within the text line image based on the text height confidence measurement
select a splitting position within the text line image based on the text height confidence measurement


	
With regards to claim 17, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 17
U.S. Patent No. 11,151,371
Claim 16
the memory contains further instructions which, when executed by the processor at step (c), cause the processor to select the splitting position based on a large gradient of the text height confidence measurement
the memory contains further instructions which, when executed by the processor at step (c), cause the processor to select the splitting position based on a gradient of the text height confidence measurement.









(continued on next page)

	
With regards to claim 18, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 18
U.S. Patent No. 11,151,371
Claim 17
the memory contains further instructions which, when executed by the processor, cause the processor to repeat steps (b) to (d) on at least one of the image segments to select additional splitting positions of the text line image and to split the text line image into additional image segments
the memory contains further instructions which,  when executed by the processor, cause the processor to repeat steps (b) to (d) on at least one of the image segments to select additional splitting positions of the text line image and to split the text line image into additional image segments


	
With regards to claim 19, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 19
U.S. Patent No. 11,151,371
Claim 18
repeat steps (a) to (e) on a plurality of text line images associated with the document image
repeat steps (a) to (e) on a plurality of text line images associated with the document image












(continued on next page)
	
With regards to claim 20, this claim is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,151,371. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:
Present Application
Claim 20
U.S. Patent No. 11,151,371
Claim 20
A computer-readable medium containing instructions which, when executed by one or more processors, cause the one or more processors to:
A non-transitory computer-readable medium containing instructions which, when executed by one or more processors, cause the one or more processors to: 
(a) receive a text line image associated with a line of text contained within a document image, the text line image comprising a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone
(a) receive a text line image associated with a line of text contained within a document image, the text line image comprising a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone 
(b) identify that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone
(b) identify that the text line image comprises a plurality of zones, wherein each zone contains text whose font differs from the text of each adjacent zone by having a different vertical position or font size than each adjacent zone 
(c) select at least one splitting position between multiple zones of the text line image
(c) select at least one splitting position between multiple zones of the text line image 
(d) split the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image
(d) split the text line image at the splitting position into a plurality of image segments, wherein each image segment contains at least one zone of the text line image 
(e) perform optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment
(e) perform optical character recognition (OCR) on each image segment to recognize a corresponding text segment of each image segment.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668